Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is responsive to the Application filed 4/11/2018.
2.	Claims 1-20 are pending in this application. Claims 1, 8 and 15 are independent claims. This action is made Non-Final.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4-9, 11-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amini et al (“Amini” US 9,812,151).


connecting a user (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”); 
developing a system-aware user persona based on the connected user (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show the user's personal information, preferences, likes, dislikes, favors, beliefs, values, needs, etc. The personal profile can be populated and/or updated as the user-virtual agent dialogue in different sessions go on.”);
engaging in a user interaction (see fig 1, 110 “utterance of a user”); and 
generating a response to the user interaction based on the developed system-aware user persona and user interaction (see col. 16, lines 56-65; “At every timestamp of the conversation, the virtual agent can use the most updated user's profile to provide personalized responses to the user”). 

Regarding claim 2, Amini discloses wherein connecting the user is selected from the group consisting of loading a website, downloading an application, and opening an application (see col. 35, lines 41-50; “A user 1010 can use a computer 1015a, a smart phone 1015b and/or a tablet 1015c to communicate with a virtual agent. The virtual agent can be implemented via system 1020.”). 



Regarding claim 5, Amini discloses wherein the developed system-aware user persona is stored in a persona database (see col. 16, lines 56-65; “a personal profile of the user is determined. The personal profile can include key-value pairs captured, for example, from the user's utterances that can show the user's personal information, preferences, likes, dislikes, favors, beliefs, values, needs, etc”). 

Regarding claim 6, Amini discloses wherein the user interaction is selected from the group consisting of a question, an inquiry, and a command (see fig 8A). 

Regarding claim 7, Amini discloses wherein generating a response to the user interaction based on the developed system-aware user persona and user interaction further comprises: determining a user context and a user emotion; and issuing a response based on the determined user context and the determined user emotion (see fig 1, 120/130/150, determine emotion/mood vector and output response based on the determination). 

Claims 8, 9 and 11-14 are similar in scope to claims 1, 2 and 4-7, respectively, and are therefore rejected under similar rationale. 

Claims 15, 16 and 18-20 are similar in scope to claims 1, 2, 4, 6 and 7, respectively, and are therefore rejected under similar rationale. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Amini in view of Adams et al (“Adams” US 2014/0074833).

Regarding claim 3, Amini disclsoes wherein developing the system-aware user persona based on the connected user further comprises: gathering a plurality of local user data (see col. 31, lines 60-64 “User location information (i.e., city, state, country) and interests are retrieved from user profile.”).


However, Adams discloses accessing a connected enterprise employee system and a connected digital footprint system; gathering a plurality of enterprise employee data from the connected enterprise employee system; and gathering a plurality of digital footprint data from the connected digital footprint system (see paragraph [0070] “in one embodiment the user's persona is automatically determined (e.g., by logic such as SCBOSL 148 shown in FIG. 1) by data mining various databases (e.g., databases provided by the user data server 156 shown in FIG. 1) that contain contextual information about the requesting user. For example, consider the various databases shown in pane 910 in FIG. 9. A particular user may use databases found in a particular social media service, databases found at his work or home, or some other database (e.g., a publication database, a web log, etc.)”). It would have been obvious to an artisan before the effective filing date of the present invention to include Adams’ teachings in Amini’s user interface in an effort to provide a more user-friendly and intuitive interface for user engagement. 

Claim 10 is similar in scope to claim 3, and is therefore rejected under similar rationale. 

. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Penilla et al (US 10,453,453) teach outputting context based responses based on user emotion (see fig 1).

Brown et al (US 10,088,972) teach presenting different virtual assistants based on different contexts (i.e., calendar events). See fig 13.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAWN N TILLERY whose telephone number is (571)272-6480.  The examiner can normally be reached on M-Th 8:00a - 6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHAWN N TILLERY/Primary Examiner, Art Unit 2174